Citation Nr: 1717554	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-31 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1959 to July 1967, to include service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2014, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript is of record.

This case was previously before the Board in December 2014, April 2015, and May 2016, when it was remanded for additional development.  The Board finds that the agency of original jurisdiction (AOJ) has not substantially complied with the Board's remand directives, and further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran claims entitlement to service connection for bilateral hearing loss as a result of his military service.  Specifically, he alleges that his hearing loss is the result of his duties as a jet aircraft mechanic in the Air Force.  Alternatively, he alleges that his hearing loss is a result of a right ear schwannoma that developed due to exposure to herbicidal agents.  Finally, he alleges that his hearing loss is secondary to his service-connected tinnitus.

In May 2016, the Board remanded the Veteran's claim for further development.  In addition to recognizing that there were outstanding VA and non-VA treatment records, the Board directed the AOJ to obtain an medical opinion from the June 2011 VA examiner, or another qualified medical professional to address the medical significance, if any, of his in-service audiometric results demonstrating an upward shift of 10 decibels in the left ear at 500 and 2000 Hertz, and an upward shift of 15 decibels in the right ear at 6000 Hertz, from October 1963 to June 1967 (during a period when he was exposed to aircraft noise).  The Board also requested that the examiner address the medical significance of a February 1959 audiometric chart in his service treatment records which sets out the results of testing in graphic, rather than numeric form.  Finally, the Board directed the examiner to address whether the Veteran's bilateral hearing loss was secondary to his service-connected tinnitus.

In June 2016, a VA medical opinion was obtained.  The examiner opined that the Veteran's hearing loss was less likely than not related to his military service.  The examiner noted that his service treatment records revealed grossly normal hearing bilaterally throughout service and, although there was a threshold shift of 15 decibels at 6000 Hertz in the right ear, the shift was temporary and improved to be within test/re-rest reliability at exit.  The examiner then stated that there were no complaints of hearing problems in his service treatment records.  Finally, the examiner cited an Institute of Medicine study that found insufficient scientific bases to conclude that permanent hearing loss was directly attributable to noise exposure long after such exposure had ceased.

Despite the Board's clear instructions, the examiner did not adequately address the issues and evidence identified by the Board in the May 2016 remand.  For example, although the examiner discussed the shift at 6000 Hertz in the right ear, there is no discussion of the upward shift of 10 decibels in the left ear at 500 and 2000 Hertz address.  Furthermore, the examiner failed to address the medical significance of the February 1959 audiometric chart.  The examination report also fails to reflect any consideration of the lay statements from the Veteran and his former spouse concerning the onset and continuity of hearing symptoms beginning in 1967.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination opinion must reflect consideration of lay evidence of both in-service incurrence and/or continuity of symptomatology since service).  Finally, the examiner did not provide an opinion as to whether the Veteran's bilateral hearing loss was secondary to his service-connected tinnitus.

The Board finds that the development directed in the last remand was not accomplished.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, supra.

Thus, to ensure that an opinion is obtained that adequately considers the Veteran's lay statements, he should once again be scheduled for a new VA examination by a different VA examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

On remand, the AOJ should obtain any outstanding VA treatment records dated after May 27, 2016.  Additionally, the Veteran should be provided the opportunity to identify any additional private treatment records that are relevant to his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a complete copy of the Veteran's VA treatment records.  The record currently reflects VA treatment records dated through May 27, 2016.

2.  The Veteran should also be given an opportunity to identify any additional healthcare providers.  After securing any necessary authorizations from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records. 

3.  If any records, either VA or non-VA records, cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing the above development, the Veteran should be afforded a new VA examination by a new examiner to determine whether his currently-diagnosed bilateral hearing loss is related to his military service, or is secondary to his service-connected tinnitus.  The claims file, to include a copy of this Remand, must be made available to and review by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the entire record, to include the Veteran's lay statements concerning his in-service noise exposure, as well as the onset and continuity of symptomatology, the examiner should offer an opinion as to the following questions:

a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset during, or is otherwise related to, his active duty service, to include his duties as an aircraft mechanic.  The examiner must comment on the medical significance of a February 1959 audiometric chart, which sets out audiometric results in graphic form.  The examiner must also comment on the medical significance of the fact that in-service audiometric data reflect an upward shift of 10 decibels in the left ear at 500 and 2000 Hertz, and an upward shift of 15 decibels in the right ear at 6000 Hertz, from October 1963 to June 1967 (during a period when the Veteran was exposed to aircraft noise).

b) If the examiner determines that the Veteran's bilateral hearing loss is not related to his active duty service, is it at least as likely as not (a 50 percent or higher probability) that the Veteran's bilateral hearing loss was caused by his service-connected tinnitus; and

c)  Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's bilateral hearing loss has been aggravated by his service-connected tinnitus.  If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the full record, to include lay statements from the Veteran and the September 2014 statement from his former spouse regarding in-service incurrence and continuity of symptomatology, and the opinion and rationale must reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of objective evidence of hearing loss in the Veteran's service treatment records.

5.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the appeal should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



